Exhibit 10.1

 

FIFTH AMENDMENT TO CREDIT AND SECURITY AGREEMENT

 

THIS FIFTH AMENDMENT (the “Amendment”), dated as of October 8,2004, is entered
into between Packaging Receivables Company, LLC, a Delaware limited liability
company (the “Borrower”), Packaging Credit Company, LLC, a Delaware limited
liability company (the “Servicer”), Blue Ridge Asset Funding Corporation (“Blue
Ridge”), as a Lender and Wachovia Bank National Association (“Wachovia”), as
Agent and a Lender;

 

WITNESSETH:

 

WHEREAS, the Borrower, the Servicer, Blue Ridge and Wachovia have heretofore
executed and delivered a Credit and Security Agreement, dated as of November 29,
2000 (as amended, supplemented or otherwise modified through the date hereof,
the “Credit Agreement”),

 

WHEREAS, the parties hereto desire to amend the Credit Agreement as provided
herein;

 

NOW, THEREFORE, for good and valuable consideration, the receipt and adequacy of
which are hereby acknowledged, the parties hereto hereby agree that the Credit
Agreement shall be and is hereby amended as follows:

 

Section 1.           Sections l.2(c) and (d) of the Credit Agreement are hereby
amended in their entirety and as so amended shall read as follows:

 

(c)        While it is the intent of Blue Ridge to fund each requested Advance
through the issuance of Commercial Paper Notes, the parties acknowledge that if
Blue Ridge is unable, or determines that it is undesirable, to issue Commercial
Paper Notes to fund all or any portion the Loans, or is unable to repay such
Commercial Paper Notes upon the maturity thereof, Blue Ridge may put all or any
portion of its Loans to the Liquidity Banks at any time pursuant to the
Liquidity Agreement to finance or refinance the necessary portion of its Loans
through a Liquidity Funding to the extent available. The Liquidity Fundings may
be Alternate Base Rate Loans or Eurodollar Loans, or a combination thereof,
selected by the Borrower in accordance with Article II. Regardless of whether a
Liquidity Funding constitutes an assignment of a Loan or the sale of one or more
participations therein, each Liquidity Bank participating in a Liquidity Funding
shall have the rights of a “Lender” hereunder with the same force and effect as
if it had directly made a Loan to the Borrower in the amount of its Liquidity
Funding.

 

(d)        Nothing herein shall be deemed to commit Blue Ridge to make Loans.

 

--------------------------------------------------------------------------------


 

Section 2.           Section l.3(a) of the Credit Agreement is hereby amended in
its entirety and as so amended shall read as follows:

 

(a)        (i)            Borrower shall pay CP Costs with respect to the
principal balance of Blue Ridge’s Loans from time to time outstanding. Each Loan
of Blue Ridge that is funded substantially with Pooled Commercial Paper will
accrue CP Costs each day on a pro rata basis, based upon the percentage share
that the principal in respect of such Loan represents in relation to all assets
held by Blue Ridge and funded substantially with related Pooled Commercial
Paper. The Agent will notify the Borrower promptly after the commencement of any
period during which CP Costs are calculated pursuant to the last sentence of the
definition thereof, and will attempt to give prior notice if reasonably
practicable under the circumstances.

 

(ii)        Not later than the 3rd Business Day immediately preceding each
Reporting Date, Blue Ridge shall calculate the aggregate amount of CP Costs
applicable to its CP Rate Loans for the Settlement Period then most recently
ended and shall notify Borrower of such aggregate amount.

 

Section 3.           Section 1.4(a) of the Credit Agreement is hereby amended in
its entirety and as so amended shall read as follows:

 

On each Settlement Date, Borrower shall pay to the Agent (for the benefit of
Blue Ridge) an aggregate amount equal to all accrued and unpaid CP Costs (to the
extent allocated to the Borrower in accordance with Section 1.3(a)(i)) in
respect of the principal associated with all CP Rate Loans for the Settement
Period then most recently ended in accordance with Article II. The principal on
each CP Rate Loan shall be payable on and after the Termination Date as and when
Collections are received.

 

Section 4.           Section l.4(d) of the Credit Agreement is hereby amended in
its entirety and as so amended shall read as follows:

 

(d)        The Borrower promises to pay all accrued and unpaid interest on each
Loan (other than a CP Rate Loan) on its applicable Interest Payment Date.

 

Section 5.           The first six paragraphs of Section 2.2 of the Credit
Agreement are hereby amended in their entirety and as so amended shall read as
follows:

 

Section 2.2.       Selection of Interest Periods for Eurodollar Loans. Prior to
the occurrence of an Event of Default, the

 

2

--------------------------------------------------------------------------------


 

Borrower or the Servicer in its Borrowing Request may request Interest Periods
for Eurodollar Loans from time to time to apply to each Lender’s Eurodollar
Loans; provided, however, that (i) at least one Interest Period shall mature on
each Settlement Date, and (ii) no Interest Period which began prior to the
Scheduled Termination Date shall extend beyond the Scheduled Termination Date.

 

While the Agent will use reasonable efforts to accommodate the Borrower’s or the
Servicer’s requests for Interest Periods prior to an Event of Default, the Agent
shall have the right to subdivide any requested Eurodollar Loan into one or more
Eurodollar Loans of different Interest Periods, as the case may be, or, if the
requested period is not feasible, to suggest an alternative Interest Period,
provided that not less than $1,000,000 of principal may be allocated to any
Period of any Lender, and no Alternate Base Rate Loan may have a principal
amount of less than $1,000,000.

 

The Borrower (or the Servicer on the Borrower’s behalf) may not request an
Interest Period for a Eurodollar Loan unless it shall have given the Agent
written notice of its desire therefor not later than 12:00 noon (New York City
time) at least 3 Business Days prior to the first day of the desired Interest
Period. Accordingly, all Liquidity Fundings shall initially be Alternate Base
Rate Loans.

 

Unless the Agent shall have received written notice by 12:00 noon  (New York
City time) on the third Business Day prior to the last day of an Interest Period
that the Borrower intends to reduce the aggregate principal amount of the
Eurodollar Loans outstanding from the Liquidity Banks, each of the Liquidity
Banks shall be entitled to assume that the Borrower desires to refinance its
maturing Eurodollar Loans on the last day of such Interest Period with
Eurodollar Loans with an Interest Period of one month.

 

The Agent acknowledges and agrees that a Borrowing Request shall not be required
in connection with the refinancing on the last day of an Interest Period of
maturing Eurodollar Loans.

 

Section 6.           Section 3.2 of the Credit Agreement is hereby amended in
its entirety and as so amended shall read as follows:

 

Section 3.2.       Allocations and Distributions.

 

(a)           [Reserved]

 

3

--------------------------------------------------------------------------------


 

(b)          Termination Date. On each day on and after the Termination Date,
the Servicer shall set aside and hold in trust solely for the account of the
Agent, for the benefit of the Agent and the Lenders, (or delivered to the
Collection Account as required pursuant to Section 7.1(i) hereof) the Percentage
Share of all Collections received on such day and such Collections shall be
remitted as follows on each Settlement Date and on each other Business Day
specified by the Agent:

 

(i)            first, to the Lenders (ratably, based on their Ratable Share)
until all Loans of, and interest due but not already paid to, the Lenders have
been paid in full;

 

(ii)           second, to the Lenders until all other amounts owed to the
Lenders have been paid in full;

 

(iii)          third, to the Agent until all amounts owed to the Agent have been
paid in full;

 

(iv)          fourth, to any other Person to whom any amounts are owed under the
Transaction Documents until all such amounts have been paid in full;

 

(v)           fifth, to the Servicer until all amounts owed to the Servicer
under the Agreement have been paid in full; and

 

(vi)          sixth, to the Borrower (or as otherwise required by applicable
law).

 

Section 7.           The first paragraph of Section 4.3 of the Credit Agreement
is hereby amended in its entirety and as so amended shall read as follows:

 

Section 4.3.           Funding Losses. In the event that any Lender shall
actually incur any actual loss or expense (including any actual loss or expense
incurred by reason of the liquidation or reemployment of deposits or other funds
acquired by such Lender to make any Loan or any Liquidity Funding, as
applicable, or maintain any Loan or Liquidity Funding, as applicable) as a
result of (i) any payment of principal with respect to such Lender’s Loan being
made on any day other than a Settlement Date scheduled last day of an applicable
Interest Period with respect thereto (it being understood that the foregoing
shall not apply to any Alternate Base

 

4

--------------------------------------------------------------------------------


 

Rate Loans), or (ii) any Loan not being made in accordance with a request
therefor under Section 2.1, then, upon written notice from the Agent to the
Borrower and the Servicer, the Borrower shall pay to the Servicer and the
Servicer shall pay to the Agent for the account of such Lender the amount of
such actual loss or expense. Such written notice (which notice shall set forth
in reasonable detail the basis to the loss or expense and shall include the
methodology for calculating, and the calculation of, the amount of such actual
loss or expense, in reasonable detail) shall, in the absence of demonstrable
error or unreasonable assumption, methodology or allocations, be conclusive and
binding upon the Borrower and the Servicer.

 

Section 8.           The defined term “CP Rate” is hereby deleted in its
entirety.

 

Section 9.           The defined terms “CP Rate Loan” and “CP Tranche Period”
are hereby amended in their entirety and as so amended shall read as follows:

 

“CP Rate Loan” means a Loan made by Blue Ridge funded with Pooled Commercial
Paper.

 

“CP Tranche Period” shall mean the period to maturity of any Pooled Commercial
Paper.

 

Section 10.         The following new defined terms are hereby added to Annex A
of the Credit Agreement in correct alphabetical order:

 

“CP Costs” means, for each day, the sum of (i) discount or interest accrued on
Pooled Commercial Paper on such day, plus (ii) any and all accrued commissions
in respect of placement agents and Commercial Paper dealers, and issuing and
paying agent fees incurred, in respect of such Pooled Commercial Paper for such
day, plus (iii) other costs associated with funding small or odd-lot amounts
with respect to all receivable purchase facilities which are funded by Pooled
Commercial Paper for such day, minus (iv) any accrual of income net of expenses
received on such day from investment of collections received under all
receivable purchase or financing facilities funded substantially with Pooled
Commercial Paper, minus (v) any payment received on such day related to the
prepayment of any investment of Blue Ridge pursuant to the terms of any
receivable purchase or financing facilities funded substantially with Pooled
Commercial Paper. In addition to the foregoing costs, if Borrower shall request
any Advance during any period of time determined by the Agent in its sole
discretion to result in incrementally higher CP Costs applicable to such
Advance, the principal associated with any such Advance shall,

 

5

--------------------------------------------------------------------------------


 

during such period, be deemed to be funded by Blue Ridge in a special pool
(which may include capital associated with other receivable purchase or
financing facilities) for purposes of determining such additional CP Costs
applicable only to such special pool and charged each day during such period
against such principal.

 

“Interest Rate” means a Eurodollar Rate (Reserve Adjusted), an Alternate Base
Rate or the Default Rate.

 

“Pooled Commercial Paper” means Commercial Paper Notes of Blue Ridge subject to
any particular pooling arrangement by Blue Ridge, but excluding Commercial Paper
Notes issued by Blue Ridge for a tenor and in an amount specifically requested
by any Person in connection with any agreement effected by Blue Ridge.

 

Section 11.         Exhibit 2.1 to the Credit Agreement is hereby amended and
restated in its entirety and as so amended shall read as Exhibit 2.1 attached
hereto.

 

Section 12.         The parties hereto acknowledge that notwithstanding the
amendments herein, Loans previously funded by Blue Ridge with Commercial Paper
Notes that are allocated specifically to such funding have Tranche Periods
ending on October 8, 2004. On October 8, 2004, the Borrower will pay the
discount payable on such Commercial Paper Notes, whereupon such Loans will
become subject to the provisions of this Amendment. The first Settlement Date
with respect to Loans for which CP Costs are payable is the 17th Business Day in
November, 2004.

 

Section 13.         This Amendment shall become effective on the date the Agent
has received counterparts hereof executed by the Borrower, the Servicer, Blue
Ridge and Wachovia and consented to in writing by the Performance Guarantor.

 

Section 14.         This Amendment may be executed in any number of counterparts
and by the different parties on separate counterparts and each such counterpart
shall be deemed to be an original, but all such counterparts shall together
constitute but one and the same Amendment.

 

Section 15.         Except as specifically provided above, the Credit Agreement
and the other Transaction Documents shall remain in full force and effect and
are hereby ratified and confirmed in all respects. The execution, delivery, and
effectiveness of this Amendment shall not operate as a waiver of any right,
power, or remedy of the Agent or the Lender under the Credit Agreement or any of
the other Transaction Documents, nor constitute a waiver or modification of any
provision of any of the other Transaction Documents. All defined terms used
herein and not defined herein shall have the same meaning herein as in the
Credit Agreement. The Borrower agrees to pay on demand all costs and expenses
(including reasonable fees and expenses of counsel and for rating agency review)
of or incurred by the Agent and each

 

6

--------------------------------------------------------------------------------


 

Purchaser Agent in connection with the negotiation, preparation, execution and
delivery of this Amendment.

 

Section 16.         THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER SHALL BE CONSTRUED IN ACCORDANCE WITH AND BE GOVERNED BY THE INTERNAL
LAWS OF THE STATE OF NEW YORK, WITHOUT REFERENCE TO PRINCIPLES OF CONFLICTS OF
LAW.

 

7

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have caused this Amendment to be executed and
delivered by their duly authorized officers as of the date first above written.

 

 

 

PACKAGING RECEIVABLES COMPANY,LLC

 

 

 

 

 

By:

/s/ Darla J. Olivier

 

 

Name Printed:

Darla J. Olivier

 

 

Title:

Executive Director, Tax &
Assistant Secretary

 

 

 

BLUE RIDGE ASSET FUNDING CORPORATION

 

 

 

By:

WACHOVIA CAPITAL MARKETS, LLC
ATTORNEY-IN-FACT

 

 

 

 

 

By:

/s/ Douglas R. Wilson, Sr.

 

 

Name Printed:

DOUGLAS R. WILSON, SR.

 

 

Title:

VICE PRESIDENT

 

 

 

PACKAGING CREDIT COMPANY, LLC.
as Servicer

 

 

 

 

 

By:

/s/ Darla J. Olivier

 

 

Name Printed:

Darla J. Olivier

 

 

Title:

Executive Director, Tax &
Assistant Secretary

 

 

 

WACHOVIA BANK NATIONAL ASSOCIATION,
as Agent and a Lender

 

 

 

 

 

By:

/s/ Kenny Karpowicz

 

Name Printed:

Kenny Karpowicz

 

Title:

Vice President

 

8

--------------------------------------------------------------------------------


 

                Consented to as of the date first above written:

 

 

 

PACKAGING CORPORATION OF AMERICA

 

 

 

 

 

By:

/s/ Pamela A. Barnes

 

Name Printed:

Pamela A. Barnes

 

Title:

Treasurer

 

9

--------------------------------------------------------------------------------


 

EXHIBIT 2.1

 

FORM OF BORROWING REQUEST

 

Packaging Receivables Company, LLC

BORROWING REQUEST

For Borrowing On __________

 

Wachovia Bank, N.A., as Agent

191 Peachtree Street, N.E., GA-423

Atlanta, Georgia 30303

 

Attention: Elizabeth R. Wagner, Fax No. (404) 332-5152

 

Ladies and Gentlemen:

 

Reference is made to the Credit and Security Agreement dated as of November 29,
2000 (as amended, supplemented or otherwise modified from time to time, the
“Credit Agreement”) among Packaging Receivables Company, LLC (the “Borrower”),
Packaging Credit Company, LLC, as initial Servicer, Blue Ridge Asset Funding
Corporation, and Wachovia Bank N.A., individually and as Agent. Capitalized
terms defined in the Credit Agreement are used herein with the same meanings.

 

I.                                         The [Servicer, on behalf of the]
Borrower hereby certifies, represents and warrants to the Agent and the Lenders
that on and as of the Borrowing Date (as hereinafter defined):

 

(a)           all applicable conditions precedent set forth in Article V of the
Credit Agreement have been satisfied;

 

(b)           each of its representations and warranties contained in Section
6.1 of the Credit Agreement will be true and correct, in all material respects,
as if made on and as of the Borrowing Date;

 

(c)           no event will have occurred and is continuing, or would result
from the requested Purchase, that constitutes an Event of Default or Unmatured
Default;

 

(d)           the Termination Date has not occurred; and

 

(e)           after giving effect to the Loans comprising the Advance requested
below, Blue Ridge’s and the Liquidity Banks’ Loans at anyone time outstanding
will not exceed the Allocation Limit.

 

--------------------------------------------------------------------------------


 

III.                                 The [Servicer, on behalf of the] Borrower
hereby requests that Blue Ridge (or the Liquidity Banks) make an Advance on
______________, ______________(the “Borrowing Date”) as follows:

 

Aggregate Amount of Advance: $____________

 

IV.           Please disburse the proceeds of the Loans as follows:

 

[Apply $____________ to payment of principal and interest of existing Loans due
on the Borrowing Date]. [Apply $____________ to payment of fees due on the
Borrowing Date]. [Wire transfer $____________ to account no.___________ at
___________ Bank, in [city, state], ABA No.____________,
Reference:____________].

 

IN WITNESS WHEREOF, the [Servicer, on behalf of the] Borrower has caused this
Borrowing Request to be executed and delivered as of this _________ day of
_________, ________.

 

 

 

[____________________, as Servicer, on

 

behalf of:] Packaging Receivables
Company, LLC, as Borrower

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

2

--------------------------------------------------------------------------------